Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/04/2021 has been entered. Claims 1, 8, 10, 16 and 19 are amended. Claims 2 and 11-15 are canceled. New claims 21-26 are added. Claims 1, 3-10 and 16-26 are pending in the application. Applicant's amendments to the claims have overcome 112(b) and 101 rejections previously set forth in the Non-Final Office Action mailed 08/07/2020.


Response to Arguments
Applicant’s arguments and amendment, see page 9-18 Remarks, file 02/24/2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of 35 U.S.C. 101 has been withdrawn. 
Applicant’s amendment to independent claim 16 have overcome 102(a)(1) rejection.  However, upon further consideration, a new ground(s) of rejection (claims 16-20) is made in view of Barrett et al (US 2010/0293223 A1), hereinafter Barrett, in view of Tokman et al (US 2009/0082997 A1), hereinafter Tokman.
	Note that, applicant argues on page 20 Remarks that Barrett teaches or suggests "rankings of individual ones of the plurality of candidate forecasts" or "first data of progress of the epidemic over time”. However, the original claim 16 recites “the first forecast comprising at least one of: rankings of individual ones of the plurality of candidate forecasts; first data of progress of the epidemic over time; or at least one parameter of a model of the epidemic, the model providing estimated progress of the epidemic as a function of time.” In other words, prior art rejection only required to teach one of the limitations. Furthermore, Barret discloses “first data of progress of the epidemic over time” on [0019]. See page 18-19 Non-Final mailed 08/07/2020.
	Applicant argues on page 21-22 Remarks filed on 02/04/2021 that Tokman does not teach or suggest "determining a disease model" using any type of forecast, and much less "the first forecast" and "the second forecast," as recited in amended independent claim 1. Furthermore, the "indicators" of Tokman does not teach or suggest any type of modelling involving "progress of an epidemic in the first synthetic population" or "progress of the epidemic in the second synthetic population," as recited in amended independent claim 1. 
	Examiner respectfully disagreed with applicant’s arguments because of the following reasons. First, examiner considers Tokman discloses first/second forecast correspond to “determining a rate change of the disease attributes of each point over time” on [0022-0028] (see page 23 Non-Final mailed on 08/07/2020). In particular, Tokman discloses a method of generating and evaluating hypotheses on the various potentials for disease spread during an epidemic (e.g. disease model) for specific counties (e.g. population). Moreover, examiner considers Tokman discloses “determining a disease model based at least in part on: the first forecast of progress of an epidemic in the first synthetic population; the second forecast of progress of the epidemic in the second synthetic population; and historical data of the epidemic;” on A procedure aimed at monitoring attribute patterns over space and/or time such that it generates non-overlapping diagnostic hypotheses. [correspond to determine disease model] Monitoring is based on, at least: 1) the geocoded data from each spatial point (e.g., farm), 2) the inter-point (e.g., interfarm) (Euclidean) distances, 3) the date each observation was recorded, [correspond to historical data of the epidemic] 4) the identifier corresponding to each individual (e.g., a cow), and 5) the identifier corresponding to each attribute (e.g., a bacterial strain) corresponding to each individual and date. [0077] Based on data described above, the following indicators are then created: 1) the intrapoint or interpoint (e.g., interfarm or intrafarm) attribute ratio or INTER-P AR/INTRA-P AR (the number of individual attributes [e.g., one bacterial strain] expressed as percentage of all attributes at a given spatial point/date, 2) the attribute spatial spread or A-DISTNC (the distance assumed to be traveled by a given attribute, as calculated from the interfarm distance matrix, expressed in km or miles), 3) the attribute spread velocity or A-SPEED (distance traveled by an individual attribute/time, e.g., km/year), and 4) the product of the interfarm attribute ratio times the attribute spread velocity (INTRA-P AR times A-SPEED), or attribute geo-temporal spread index (A-GTSI), which may be expressed with and without adjustment for the average number of spatial points where a given attribute has been recorded per individual attribute/per unit of time. [correspond to first/second forecasts] [0078] These indicators are then used to: [0079] 1) hypothesize disease as due to "non-local" factors (i.e., due to specific A's), when greater than average A-GTSI are observed, [0080] 2) hypothesize disease as due to "local, environmental" factors (e.g., individual farms), when higher than average INTRA-P AR and/or lower than average A-SPEED were generated) are observed, and [0081] 3) hypothesize disease as due to "local, individual" factors (e.g., cow-related), when low INTRA-P AR and/or low A-SPEED are observed. [correspond to the result of the disease model]” 
In order to clarify examiner’s interpretation, additional explanation is added in current office action. Note that, the claim does not provide specific definition for “disease model”. Under broadest reasonable interpretation, examiner considers “disease model” correspond to algorithm for modeling attributes of virus, bacteria or disease related to human/animal over space and/or time. In addition, applicant does not illustrate the difference between the claimed invention and prior art Tokman’s teaching. 
Furthermore, prior art Barrett was cited to teach “synthetic population” as Barret’s teaching is directed to a method to generate synthetic data set including a synthetic population representing an actual population of interest and utilize various data sources to construct a hypothetical representation of a situation while protecting the privacy and security of the actual entities within the population of interest. 
	In summary, applicant’s arguments are not persuasive and the 103 rejection is maintained for claims 1 and 3-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tokman et al (US 2009/0082997 A1), hereinafter Tokman, in view of Barrett et al (US 2010/0293223 A1), hereinafter Barrett.

Claim 1. (Currently Amended) A method comprising, under control of at least one processor:
Examiner considers the model of Tokman is executed by computer system comprise processor coupled with memory. See [0054]
Tokman discloses receiving first/second attributes of a first/second population; 
selecting a first/second population graph from a data library based at least in part on the first/second attributes; 
receiving a first/second forecast of progress of an epidemic in the first/second population; 
Tokman: [0022-0028] “In yet another embodiment the invention relates to a method for prediction of the spread of an epidemic outbreak of a disease comprising 

b) acquiring data on the spatial coordinates that characterize the selected geographic area; [correspond to selecting a first/second population graph from a data library based at least in part on the first/second attributes]
c) selecting disease attributes to be measured for each point of the set; 
d) processing the attributes of each point;
e) determining the linkage between the points based on the attributes; 
f) determining the rate of change of the attributes over time. [correspond to receiving a first/second forecast of progress of an epidemic in the first/second population]
Tokman: [0049] “3 objectives are met by the present invention: a determination is made to detect whether infected sites are spatially or temporally auto-correlated; if sites are clustered, to measure the contribution of each spatial link to the overall spatial-temporal autocorrelation; and that information is used to generate and evaluate hypotheses on the various potentials for disease spread during an epidemic for specific counties.”
Examiner considers each county corresponds to a population. The epidemic analysis is repeated for first, second, third and Nth counties (i.e. populations).
Tokman discloses determining a disease model based at least in part on: the first forecast of progress of an epidemic in the first population; the second forecast of progress of an epidemic in the second population; and historical data of the epidemic; 
Tokman: [0076] “A procedure aimed at monitoring attribute patterns over space and/or time such that it generates non-overlapping diagnostic hypotheses. [correspond to 
The first/second forecasts correspond to indicator data (1)–(4) of the model.
Tokman discloses wherein the disease model is associated with: the epidemic; at least one of the first attributes; and at least one of the second attributes.  
Tokman: [0022-0028] “In yet another embodiment the invention relates to a method for prediction of the spread of an epidemic outbreak of a disease comprising [correspond to disease model is associated with: the epidemic; at least one of the first attributes; and at least one of the second attributes]
a) selecting a geographic area; [correspond to first/second attributes] b) acquiring data on the spatial coordinates that characterize the selected geographic area; c) selecting disease attributes to be measured for each point of the set; d) processing the attributes of each point; e) determining the linkage between the points based on the attributes; f) determining the rate of change of the attributes over time.”
Tokman discloses determining a third forecast of progress of the epidemic based at least in part on the disease model.  
Tokman: [0022-0028] “In yet another embodiment the invention relates to a method for prediction of the spread of an epidemic outbreak of a disease comprising 
… c) selecting disease attributes to be measured for each point of the set; d) processing the attributes of each point; e) determining the linkage between the points based on the attributes; f) determining the rate of change of the attributes over time.” [correspond to determining a third forecast of progress of the epidemic based at least in part on the disease model.]

Examiner considers each county corresponds to a population. The epidemic analysis is repeated for first, second, third and Nth counties (i.e. populations).

Tokman does not appear to explicitly disclose synthetic population; and synthetic-population graph
However, Barrett discloses synthetic population; and synthetic-population graph on [0019] “The situation analysis system is configured to build a synthetic data set including a synthetic population representing a target population of interest in an experiment. [correspond to syntactic population] A synthetic population may be a collection of synthetic entities (e.g., humans, plants, animals, insects, cells within an organism, etc.), each of which represents an entity in a target population in an abstract fashion such that the actual entity in the target population is not individually identifiable (e.g., for anonymity and/or security purposes) but the structure (e.g., time-varying interaction structure) and properties (e.g., statistical properties) of the target population are preserved in the synthetic population. The situation analysis system is configured to modify the synthetic data set to include information regarding interactions between synthetic entities that are members of the synthetic population. The synthetic data set can be used to generate a social contact network (e.g., represented as a graph) representing a situation associated with the experiment, [correspond to synthetic-population graph] which can in turn be used to analyze different decisions and courses of action that may be made in relation to the experiment. The situational analysis 
Tokman and Barrett are analogous art because they are from the “same field of endeavor” data analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tokman and Barrett before him or her, to modify the data source of the disease model of Tokman to include the feature of generating syntactic data of Barrett because this combination allow a user to efficiently study very large interdependent societal infrastructures (e.g., having greater than 10 million interacting elements) formed by the interaction between infrastructure elements and the movement patterns of entities in the population of interest.
The suggestion/motivation for doing so would have been Barrett: [0019] “A synthetic population may be a collection of synthetic entities (e.g., humans, plants, animals, insects, cells within an organism, etc.), each of which represents an entity in a target population in an abstract fashion such that the actual entity in the target population is not individually identifiable (e.g., for anonymity and/or security purposes)”
Therefore, it would have been obvious to combine Tokman and Barrett to obtain the invention as specified in the instant claim(s).


Regarding Claim 21, the same ground of rejection is made as discussed above for substantially similar rationale.
In addition, Claim 21 recites “a network interface; one or more processors; and a non-transitory memory storing instructions”
Barrett disclose “a network interface; one or more processors; and a non-transitory memory storing instructions” on [0020-0021].

Claim 3 and 22.
Barrett discloses before receiving at least one of the first forecast or the second forecast: 
receiving, via a communications interface, a request for a candidate set, the request associated with the at least one of the first forecast or the second forecast; 
Barrett: [0060] Data set construction broker 360 may include a request component through which a user may interact with and/or manipulate management module 305 input data sets. [correspond to receiving, via a communications interface, a request for a candidate set] The request component of data set construction broker 360 may share properties similar to that of data broker 355 (e.g., web browser interface). The request component may also include subcomponents such as a database request subcomponent, a broker-specific request subcomponent, a script request subcomponent, and a data extraction request subcomponent. The database request subcomponent is configured to provide an interface to guide a user through building database-independent requests for data and/or data updates. In some embodiments, the database request subcomponent may utilize database metadata provided through a 
The epidemic-related data corresponds to the forecast data of Tokman.
Barrett discloses determining the candidate set comprising a plurality of candidate forecasts of the epidemic based at least in part on at least one synthetic-population graph, wherein: each candidate forecast includes a plurality of observed data points and a separate plurality of candidate data points; and the at least one synthetic-population graph comprises the at least one of the first synthetic-population graph and the second synthetic-population graph corresponding to the at least one of the first forecast or the second forecast; 
Barrett: [0060] “The database request subcomponent is configured to provide an interface to guide a user through building database-independent requests for data and/or data updates. In some embodiments, the database request subcomponent may utilize database metadata provided through a web browser interface to build the requests. The broker-specific subcomponent is configured to provide data set-specific user interfaces for data set construction (e.g., customized based on the input data, such as transportation-related data, epidemic-related data, etc.). [correspond to determining the candidate set comprising a plurality of candidate forecasts of the epidemic]”
The candidate set correspond to data set.

The forecast of disease model of Tokman is used in the simulation-based methods of Barrett for determine outcomes.
Barrett discloses transmitting the candidate set via the communications interface.  
Barrett [0056] Data broker 355 may include a request component that provides a user interface that can be used to interact with management module 305 data. In one embodiment, the user interface is a graphical user interface provided in a web browser 

Claim 4 and 23 
Barrett discloses wherein the plurality of candidate forecasts of the epidemic includes at least three candidate forecasts of the epidemic. 
Barrett: [0058] “Management module 305 may also include one or more data set construction brokers 360 configured to construct and manage input data sets used by management module 305. Data set construction may include at least three phases: (1) identifying data for extraction/modification, (2) for selected data, performing data set-specific construction operations and extracting subsets of the selected data, and (3) for selected data, outputting resultant data sets. The first two phases may be generally applicable to all tasks addressed by data set construction broker 360. In some embodiments, the third phase may be application-specific and may be determined at least in part based on the needs of the desired application. [correspond to candidate forecasts of the epidemic for different countries]… [0060] “The database request subcomponent is configured to provide an interface to guide a user through building database-independent requests for data and/or data updates. In some embodiments, the database request subcomponent may utilize database metadata provided through a 
The epidemic model of Tokman is used with the analysis model of Barrett.

Claim 5 and 24. 
Tokman discloses receiving at least one of the first forecast or the second forecast comprising respective rankings of one or more of the plurality of candidate forecasts.  
Tokman: [0022-0028] “In yet another embodiment the invention relates to a method for prediction of the spread of an epidemic outbreak of a disease comprising 
a) selecting a geographic area; [correspond to a population]… d) processing the attributes of each point; e) determining the linkage between the points based on the attributes; f) determining the rate of change of the attributes over time. [correspond to receiving a first/second forecast(s)]”
Tokman: [0078-0081] “These indicators are then used to: 1) hypothesize disease as due to "non-local" factors (i.e., due to specific A's), when greater than average A-GTSI are observed, 2) hypothesize disease as due to "local, environmental" factors (e.g., individual farms), when higher than average INTRA-P AR and/or lower than average A-SPEED were generated) are observed, and 3) hypothesize disease as due to "local, 
Tokman [0093] “A procedure aimed at estimating the connectivity of a point pertaining to a network. Connectivity analysis is based on 2 (or 3) factors: 1) the number of links per "node" ("point"), 2) the link index (the "weight" or "width" of each link), and 3 (if available) the time the attribute has been reported. Alone or combined, these factors can be used to identify and/or rank individual clusters. [correspond to respective rankings of one or more of the plurality of candidate forecasts] The number of links and the link index are defined. Alone or combined, these factors can be used to estimate the connectivity (expressed as a rank or degree) in relation to the network that point is associated to.”
The cluster correspond to a population at large. Each candidate forecast correspond to a disease model for a population/cluster. 

Claim 6 and 25.
Tokman discloses receiving at least one of the first forecast or the second forecast comprising a plurality of non-observation data points.  
Tokman: [0022-0028] “In yet another embodiment the invention relates to a method for prediction of the spread of an epidemic outbreak of a disease comprising 
a) selecting a geographic area; 
b) acquiring data on the spatial coordinates that characterize the selected geographic area; [correspond to observation data points]
c) selecting disease attributes to be measured for each point of the set; 

e) determining the linkage between the points based on the attributes; 
f) determining the rate of change of the attributes over time. [correspond to receiving at least one of the first forecast or the second forecast comprising a plurality of non-observation data points.]”
The linkage and the rate of change are non-observation data points.

Claim 7 and 26.
Barrett discloses receiving the request for the candidate set after receiving the first forecast and before receiving the second forecast; and determining the plurality of candidate forecasts comprising the first forecast as one of the candidate forecasts.  
Barrett: [0035] “In some embodiments, system 102 may be configured to receive further data based on the desired situation representation (step 234). Referring to the example above, if the desired situation representation is related to spread of an illness in Illinois, the further data may include information regarding what areas of Illinois have recorded infections, what the level of infection is in those areas, etc. The received further data may be used to modify, or add information to, the synthetic data set (step 236). In various embodiments, steps 234 and 236 may be repeated one or more times (e.g., iteratively) to integrate additional information [correspond to previous forecast data] that is relevant to the desired situation representation into the synthetic data set. [correspond to current dataset] At step 238, a social contact network (e.g., represented as a graph) may be created based on the entities and interactions reflected in the 
The candidate set correspond to dataset. The steps 234 and 236 may be repeated one or more times (e.g., iteratively) to integrate additional information that is relevant to the desired situation representation into the synthetic data set include step of receiving the request for the candidate set after receiving the first forecast and before receiving the second forecast.
Barrett: [0060] “The database request subcomponent is configured to provide an interface to guide a user through building database-independent requests for data and/or data updates. [correspond to receive request for the candidate set] In some embodiments, the database request subcomponent may utilize database metadata provided through a web browser interface to build the requests. The broker-specific subcomponent is configured to provide data set-specific user interfaces for data set construction (e.g., customized based on the input data, such as transportation-related data, epidemic-related data, etc.). [correspond to determining the plurality of candidate forecasts comprising the first forecast as one of the candidate forecasts]”

Claim 8. (Currently amended) The method according to claim 1, further comprising: 
Tokman discloses determining first parameters of a first candidate disease model based at least in part on the first forecast; determining second parameters of a second candidate disease model based at least in part on the second forecast; determining at least one common attribute that is represented in both the first attributes and the second attributes; wherein the at least one common attribute is represented in the disease model;
Tokman: [0022-0028] “In yet another embodiment the invention relates to a method for prediction of the spread of an epidemic outbreak of a disease [correspond to candidate disease model] comprising 
a) selecting a geographic area;  
b) acquiring data on the spatial coordinates that characterize the selected geographic area;
c) selecting disease attributes to be measured for each point of the set; [correspond to common attribute, wherein the at least one common attribute is represented in the disease model;]
d) processing the attributes of each point;
e) determining the linkage between the points based on the attributes; 
f) determining the rate of change of the attributes over time. [correspond to determining first/second parameters of a first/second candidate disease model based at least in part on the first/second forecast]
Tokman: [0049] “3 objectives are met by the present invention: a determination is made to detect whether infected sites are spatially or temporally auto-correlated; [correspond to determining at least one common attribute that is represented in both the first attributes and the second attributes] if sites are clustered, to measure the contribution of each spatial link to the overall spatial-temporal autocorrelation; and that information is 
Examiner considers each county corresponds to a population. The epidemic analysis of the disease model is repeated for first, second, third and Nth counties (i.e. populations).
Barrett discloses determining the disease model by fitting the first candidate disease model and the second candidate disease model to the historical data of the epidemic, 
Barrett: [0033] “Once the activity templates are received, synthetic data set subsystem 104 matches each synthetic group (e.g., household) with one of the survey groups (e.g., survey households) [correspond to fit the candidate disease model to the historical data of the epidemic] associated with the activity templates (step 228). The synthetic groups may be matched with survey groups (e.g., using a decision tree) based on information (e.g., demographic information) contained in the input data (e.g., census data) and information from the activity surveys (e.g., number of workers in the household, number of children in the household, ages of inhabitants, etc.). [correspond to common attributes] Synthetic data set subsystem 104 then assigns each synthetic group the activity template of its matching survey group.” The candidate disease model correspond to dataset.
Barrett discloses the fitting comprising modifying parameters of the disease model associated with the at least one common attribute.  
Barrett: [0034] Once activity templates have been assigned to each synthetic group, a location is assigned for each synthetic group and each activity reflected in the synthetic group's activity template (step 230). [correspond to fitted the candidate disease model] 

Claim 9. (Original) The method according to claim 1, further comprising: 
Barrett discloses selecting at least one parameter of at least one node or edge of at least one of the first synthetic-population graph or the second synthetic-population graph; and updating the at least one parameter based at least in part on the disease model.  
Barrett: [0071] “Network generation module 335 is configured to generate a social contact network (e.g., represented as a graph such as a hypergraph) [correspond to synthetic-population graph] based on the interactions between synthetic entities from the synthetic population. The graphs generated by network generation module 335 may be time-dependent or static projections of time-dependent graphs. Each vertex of the graphs [correspond to node of the synthetic-graph] represents an entity related to the interactions between entities of the synthetic population and can be linked to attributes, group assignments, actions sequences, and/or other characteristics associated with the entity. Each edge of the graphs [correspond to edge of the synthetic-graph] represents an interaction between synthetic entities and can be linked to an action from which it is derived. Network generation module 335 may also be configured to translate the desired situation representation into a mathematical specification of the simulation associated with the situation [correspond to selecting at least one parameter of at least one node or edge of at least one of the synthetic-population graph] and generate the graph based on the mathematic specification of the simulation. Network generation module 335 may utilize entity brokers and/or other brokers to obtain. [correspond to updating the at least one parameter based at least in part on the disease model]
Barrett: [0074] and Fig 6 disclose example of disease model.

Claim 10. (Currently Amended) The method according to claim 1, further comprising: Tokman discloses receiving third attributes of a third population; 
selecting a third population graph from a data library based at least in part on the third attributes; 
Tokman: [0022-0028] “In yet another embodiment the invention relates to a method for prediction of the spread of an epidemic outbreak of a disease comprising 
a) selecting a geographic area; [correspond to receive attributes of a population such as specific region of a country] 
b) acquiring data on the spatial coordinates that characterize the selected geographic area; [correspond to selecting a third population graph from a data library based at least in part on the first/second attributes] …”
Tokman: [0049] “3 objectives are met by the present invention: a determination is made to detect whether infected sites are spatially or temporally auto-correlated; if sites are clustered, to measure the contribution of each spatial link to the overall spatial-temporal autocorrelation; and that information is used to generate and evaluate hypotheses on the various potentials for disease spread during an epidemic for specific counties.”
Examiner considers each county corresponds to a population. The epidemic analysis is repeated for first, second, third and Nth counties (i.e. populations).
Tokman discloses subsequent to the transmitting, receiving a fourth forecast of progress of an epidemic in the third synthetic population, wherein the fourth forecast is associated with the second candidate set; 
Tokman: [0022-0028] “In yet another embodiment the invention relates to a method for prediction of the spread of an epidemic outbreak of a disease comprising 

c) selecting disease attributes to be measured for each point of the set; 
d) processing the attributes of each point;
e) determining the linkage between the points based on the attributes; 
f) determining the rate of change of the attributes over time. [correspond to receiving a fourth forecast of progress of an epidemic in the third synthetic population wherein the fourth forecast is associated with the candidate set]”
The candidate set correspond to dataset. The candidate set of Barrett is used in the analysis model of Tokman.
Tokman discloses determining a second disease model based at least in part on the fourth forecast, wherein the second disease model is associated with the epidemic and at least one of the third attribute.  
Tokman: [0022-0028] “In yet another embodiment the invention relates to a method for prediction of the spread of an epidemic outbreak of a disease [correspond to the second disease model is associated with the epidemic and at least one of the third attribute] comprising a) selecting a geographic area; [correspond to third attribute] … e) determining the linkage between the points based on the attributes; 
f) determining the rate of change of the attributes over time. [correspond to determining a second disease model based at least in part on the fourth forecast]”
Barrett discloses receiving a request for a second candidate set; 

Barrett discloses determining the second candidate set comprising a plurality of candidate forecasts of the epidemic, 
Barrett: [0060] “The database request subcomponent is configured to provide an interface to guide a user through building database-independent requests for data and/or data updates. In some embodiments, the database request subcomponent may utilize database metadata provided through a web browser interface to build the requests. The broker-specific subcomponent is configured to provide data set-specific user interfaces for data set construction (e.g., customized based on the input data, such as transportation-related data, epidemic-related data, etc.). [correspond to determining the candidate set comprising a plurality of candidate forecasts of the epidemic]”
The candidate set correspond to data set.
 wherein at least one of the plurality of candidate forecasts is based at least in part on the third synthetic-population graph and on the disease model;
Barrett: [0019-0020] “The synthetic data set can be used to generate a social contact network (e.g., represented as a graph) representing a situation associated with the experiment, [correspond to synthetic-population graph] which can in turn be used to analyze different decisions and courses of action that may be made in relation to the experiment. The situational analysis system may allow a user to efficiently study very large interdependent societal infrastructures (e.g., having greater than 10 million interacting elements) formed by the interaction between infrastructure elements and the movement patterns of entities in the population of interest. [correspond to candidate forecast] …System 102 is configured to construct a synthetic data set including a synthetic population representing an actual population of interest and utilize various data sources (e.g., surveillance data, simulations, expert opinions, etc.) to construct a hypothetical representation of a situation. [correspond to candidate forecast] System 102 can then use simulation-based methods to determine outcomes consistent with the hypothesis and use the determined outcomes to confirm or disprove the hypothesis. [correspond to one of the plurality of candidate forecasts is based at least in part on the third synthetic-population graph and on the disease model]
The forecast of disease model of Tokman is used in the simulation-based methods of Barrett for determine outcomes and stored as candidate forecast.
Barrett discloses transmitting the candidate set via the communications interface; 
.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al (US 2010/0293223 A1), hereinafter Barrett, in view of Tokman et al (US 2009/0082997 A1), hereinafter Tokman.

Claim 16. (Currently Amended) A method, comprising: 
Barrett discloses receiving, via a user interface (UI), attributes of a synthetic population; presenting, by one or more processors and via the UI, a plurality of candidate forecasts of an epidemic, each candidate forecast associated with the attributes and comprising respective forecast data of progress of the epidemic over time; 
Barrett: [0074] “Referring now to FIG. 6, a sample user interface 600 that may be utilized by a user to interact with system 102 [correspond to computer system 
Barrett: [0060] “The database request subcomponent is configured to provide an interface to guide a user through building database-independent requests for data and/or data updates. In some embodiments, the database request subcomponent may utilize database metadata provided through a web browser interface to build the requests. The broker-specific subcomponent is configured to provide data set-specific user interfaces for data set construction (e.g., customized based on the input data, such as transportation-related data, epidemic-related data, etc.). [correspond to candidate forecast comprising respective forecast data of progress of the epidemic over time]” 
The candidate set correspond to data set.
Barrett: [0019] “The situation analysis system is configured to build a synthetic data set including a synthetic population representing a target population of interest in an experiment. A synthetic population may be a collection of synthetic entities (e.g., humans, plants, animals, insects, cells within an organism, etc.), each of which represents an entity in a target population in an abstract fashion such that the actual entity in the target population is not individually identifiable (e.g., for anonymity and/or security purposes) but the structure (e.g., time-varying interaction structure) and properties (e.g., statistical properties) of the target population are preserved in the synthetic population. The situation analysis system is configured to modify the synthetic data set to include information regarding interactions between synthetic entities that are members of the synthetic population. The synthetic data set can be used to generate a social contact network (e.g., represented as a graph) representing a situation 
Barrett: [0058] “Management module 305 may also include one or more data set construction brokers 360 configured to construct and manage input data sets used by management module 305. Data set construction may include at least three phases: (1) identifying data for extraction/modification, (2) for selected data, performing data set-specific construction operations and extracting subsets of the selected data, and (3) for selected data, outputting resultant data sets. [correspond to presenting candidate forecast] The first two phases may be generally applicable to all tasks addressed by data set construction broker 360. In some embodiments, the third phase may be application-specific and may be determined at least in part based on the needs of the desired application.” The forecast correspond to the data of the model.
Barrett discloses receiving, via the UI, a first forecast of the epidemic with respect to the synthetic population, 
Barrett: [0074] “Referring now to FIG. 6, a sample user interface 600 that may be utilized by a user to interact with system 102 is shown, according to an exemplary embodiment. User interface 600 may be one user interface provided with regard to representing the spread of a disease in a particular geographic area. User interface 600 
Barrett discloses the first forecast comprising at least one of: first data of progress of the epidemic over time; 
Barrett: [0019] “The situation analysis system is configured to build a synthetic data set including a synthetic population representing a target population of interest in an experiment. A synthetic population may be a collection of synthetic entities (e.g., humans, plants, animals, insects, cells within an organism, etc.), each of which represents an entity in a target population in an abstract fashion such that the actual entity in the target population is not individually identifiable (e.g., for anonymity and/or security purposes) but the structure (e.g., time-varying interaction structure) and properties (e.g., statistical properties) of the target population are preserved in the synthetic population. The situation analysis system is configured to modify the synthetic data set to include information regarding interactions between synthetic entities that are members of the synthetic population. The synthetic data set can be used to generate a social contact network (e.g., represented as a graph) representing a situation associated with the experiment, which can in turn be used to analyze different decisions and courses of action that may be made in relation to the experiment. [correspond to the first forecast comprise first data of progress of the epidemic over time] The situational analysis system may allow a user to efficiently study very large interdependent societal infrastructures (e.g., having greater than 10 million interacting 
and Barrett discloses at least one parameter of a model of the epidemic, the model providing estimated progress of the epidemic as a function of time.  
Barrett: [0065] Population generation module 320 may also assign activity templates and generate activity schedules in a manner similar to that described above with respect to FIG. 2B (e.g., steps 226 through 232). Activity sequence assignments may be made based on attributes of the synthetic entities in the synthetic population, group memberships of the synthetic entities, external data, random assignments, and/or other methods. Activity sequences may provide start times, durations and/or end times, and locations for each of the actions in the sequences. [correspond to the model providing estimated progress of the epidemic as a function of time.] The locations may include geographic coordinates (e.g., an absolute identifier) in a real or virtual coordinate system or a location identifier (e.g., a relative identifier) that has meaning in the universe of the population.

    PNG
    media_image1.png
    468
    754
    media_image1.png
    Greyscale


Barrett does not appear to explicitly disclose rankings of individual ones of the plurality of candidate forecasts; 

However, Tokman discloses rankings of individual ones of the plurality of candidate forecasts; on [0063] “Analysis of infective link indices (percentage of the overall spatial autocorrelation explained by specific infective links) revealed a clear departure from normality (FIGS. 7A-9C). County pairs with infected cattle located <120 km from each other during weeks 1 and 2 had 10 links (including 5 different counties) with indices substantially higher than the mean. Three of those 5 counties also had the highest link indices at weeks 3 through 11. The remaining 2 counties were involved in significant long-distance links for weeks 1 and 2, and analysis also suggested that they 
The information from the model of Tokman is presented in UI of Barrett. The interaction such as request, response and present data is executed through UI of Barrett.

    PNG
    media_image2.png
    488
    458
    media_image2.png
    Greyscale

Tokman and Barrett are analogous art because they are from the “same field of endeavor” data analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tokman and Barrett before him or her, to modify the complex analysis model of Barrett to include the 
The suggestion/motivation for doing so would have been Tokman: [0008] “Although local Moran and Mantel tests can quantify the contribution of each specific spatial point to the overall (spatial or temporal-spatial) autocorrelation, 12 most local tests are not spatially explicit because they do not identify the line that connects an infected point to other (susceptible or subsequently infected) points. They are not spatially explicit or, if spatially explicit (i.e., the scan statistic test), not appropriately suited to detect long-distance links (i.e., not appropriate to detect fragmented clusters).16-22 Those limitations could be addressed by local tests that focus on the connecting line between points. Connectivity has been investigated from a network point of view (spatial link analysis) as conceptualized in a classic study and used in various fields.4-7 Together, assessments of spatial-temporal autocorrelation, supplemented with local tests that estimate the contribution to the overall autocorrelation provided by specific connections (spatial links between pairs of infected locations), could spatially identify geographically proximal case clusters (close-distance connections) as well as non-clustered clusters (i.e., cases that are located in spatially fragmented areas and connected by long-distance links).”
Therefore, it would have been obvious to combine Tokman and Barrett to obtain the invention as specified in the instant claim(s).

Claim 17. (Original) The method according to claim 16, further comprising, before presenting the plurality of candidate forecasts, 
determining a count of candidate forecasts of the plurality of candidate forecasts based at least in part on a current date on [0063] “Analysis of infective link indices (percentage of the overall spatial autocorrelation explained by specific infective links) revealed a clear departure from normality (FIGS. 7A-9C). County pairs with infected cattle located <120 km from each other during weeks 1 and 2 had 10 links (including 5 different counties) with indices substantially higher than the mean. Three of those 5 counties also had the highest link indices at weeks 3 through 11. The remaining 2 counties were involved in significant long-distance links for weeks 1 and 2, and analysis also suggested that they departed from normality, but not significantly, for weeks 3 through 11 (Table 2).” [correspond to a plurality of candidate forecasts]

    PNG
    media_image3.png
    741
    701
    media_image3.png
    Greyscale

The information from the model of Tokman is presented in UI of Barrett.

Claim 18. (Original) The method according to claim 16, further comprising, after receiving the first forecast: Barrett discloses determining, based at least in part on the first forecast, a request; presenting, via the UI, the request; and receiving, via the UI, a response to the request.  
Barrett: [0055-0057] “Referring again to FIG. 3, management module 305 may also include several types of brokers directed to specific purposes. Management module 305 may include one or more data brokers 355 to manage data utilized by management module 305, including storing, retrieving, organizing, and/or cataloguing the data. Data broker 355 may interact with any broker requiring access to data associated with management module 305. [correspond to interaction before, after or during modeling process]… Data broker 355 may include a request component that provides a user interface that can be used to interact with management module 305 data. In one embodiment, the user interface is a graphical user interface provided in a web browser that allows a user to browse, select, modify, and store data. Input may be provided via a form (e.g., an HTML form) submitted via the web browser, and output may include forms submitted back to the user via the web browser and requests submitted to a data service component of data broker 355, discussed below, via the information exchange of data broker 355. Data broker 355 may also include a data service component that serves as a database-type-specific manager for management module 305 data. The data service component may service both database-independent and database-specific requests. Each data broker 355 may require a separate data service component for each type of database being serviced by the data broker 355. For example, if a data  Output data may be placed in a database table, placed in a URL, provided directly to a user's web browser, or stored and/or communicated in another way.”
The interaction include receive request, response to request, present request and etc.

Claim 19. (Currently Amneded) The method according to claim 18, further comprising, after receiving the first forecast comprising the rankings: 
Tokman discloses determining that the rankings comprise rankings for a subset of the plurality of candidate forecasts; and requesting, via the UI, second rankings for ones of the plurality of candidate forecasts not included in the rankings on [0063] “Analysis of infective link indices (percentage of the overall spatial autocorrelation explained by specific infective links) revealed a clear departure from normality (FIGS. 7A-9C). County pairs with infected cattle located <120 km from each other during weeks 1 and 2 had 10 links (including 5 different counties) with indices substantially higher than the mean. Three of those 5 counties also had the highest link indices at weeks 3 through 11. The remaining 2 counties were involved in significant long-distance links for weeks 1 and 2, and analysis also suggested that they departed 
The information from the model of Tokman is presented in UI of Barrett. The interaction such as request, response and present data is executed through UI of Barrett.

    PNG
    media_image2.png
    488
    458
    media_image2.png
    Greyscale


Claim 20. (Original) The method according to claim 16, further comprising: 
receiving, via the UI, account information comprising a first geographic indicator; 
and receiving the attributes comprising a second geographic indicator associated with the first geographic indicator.
receiving the attributes comprising a second geographic indicator associated with the first geographic indicator] Region field 616 may include several predefined geographic regions from which the user can select (e.g., through a drop-down menu). Disease field 618 allows the user to specify the disease or diseases being studied in the experiment. Disease field 618 may include several predefined diseases from which the user can select. Initial conditions field 620 permits the user to select the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129